Title: From James Madison to John Hollins, 25 November 1805 (Abstract)
From: Madison, James
To: Hollins, John


          § To John Hollins. 25 November 1805, Department of State. “In consequence of your letter of the 22 inst. [not found] I have to inform you, that, according to a letter received from Mr. Blakely, dated 20 Septr. [not found] the Government of St. Jago of Cuba has taken possession of the Industry and her Cargo, and ordered them to be sold. Two days before the date of that letter, Capt. Johns had been committed to prison.”
        